DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19179340, filed on June 11, 2019.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/02/2019 and 08/16/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Examiner notes that terms such as unit, device, module or other similar terms do not have a recognized meaning as a term of art in the field of radar or any other sensor field as it pertains to structure.  Therefore, said terms are considered generic place holders.  Circuit is a term that avoids claim interpretation when combined with a description of the function of said circuit that connotes sufficient structure to one of ordinary skill.  See Mass. Inst, of Tech. v. Abacus Software, 462 F.3d 1344, 1355-1356 (Fed. Cir. 2006).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit” in claims 1-10 and “memory unit” in claim 10.
The word “unit” is a generic placeholder modified by the adjective “processing” and having functional language “communicate the radar under test …” Neither the modifier nor the functional language provide structure.  The specification at paragraph 28 states that a unit can have software executed by one or more processors or CPUs.  The algorithm provided is See Spec. Para. 38.  
The word “unit” is generic placeholder modified by “memory” and has functional language “store the …” Neither the modifier nor functional language provides structure.  Again, the specification states unit can be a computer.  The algorithm of storing data is well-known.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22, 4-5, 8-11 and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract ideas as explained in the step Step 2A, Prong I analysis below. This judicial exception is not 
Step 2A, Prong 1:
Step 2A, prong 1, of the 2019 Guidance, first looks to whether the claim recites any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activities such as a fundamental economic practice, or mental processes).  84 Fed. Reg. at 52–54.
The method claim of claim 11 is directed to “comparing the two dimensional test pattern with a reference” which can be categorized as a mental process because a person can look at an image and a reference image and make a judgement call.   
Step 2A, Prong 2:
Step 2A, prong 2, of the 2019 Guidance, next analyzes whether claim 1 recites additional elements that individually or in combination integrate the judicial exception into a practical application.  2019 Guidance, 84 Fed. Reg. at 53–55.  The 2019 Guidance identifies considerations indicative of whether an additional element or combination of elements integrate the judicial exception into a practical application, such as an additional element reflecting an improvement in the functioning of a computer or an improvement to other technology or technical field.  Id. at 55; MPEP § 2106.05(a).
In addition to reciting the above-noted abstract ideas, the issue is whether the claims as a whole including various additional elements integrate the abstract ideas into a practical application.  In other words, do the claims as a whole produce any meaningful limits, i.e. improvement in technology?  
The specification states that the method of using a reference image is faster and simpler than using a probe.  See Spec. Para. 3-5. The specification also implies that the probing method is the typical standard of testing.  Id.  The Examiner does not necessarily agree with this contention and the prior art discussed below in the prior art rejection employs that same method as claimed in claim 11; therefore, the Examiner does not consider this to be an improvement.  
The additional limitations are “communicating with the radar under test by 
The limitation of “communicating … receiving a two dimensional test through the antenna array” is considered mere data gather thus extra-solution activity.  The limitation “using an antenna array …” merely facilitates the data gathering and thus is extra solution activity.  The limitation “for testing a radar” is intended use.  
Claim 1 has similar limitations of that of claim 11. At least similar claim 1 provides some level of structural relationship, e.g. downstream, between a plurality of transceivers and plurality of antenna elements.  However, the limitation “a plurality of transceivers downstream to the plurality of antenna elements” can be interpreted in at least one of two ways – (1) the transceivers are co-located with a test antenna separate from the radar under test or (2) the transceivers are co-located with an antenna that is part of the radar under test.  Thus, the transceivers could simply be used to receive data and thus considered extra-solution data.  
Claim 1 also recites a processing unit.  Using generic computer components to implement an abstract idea does not integrate the abstract idea into a practical application.  See, e.g., Alice, 573 U.S. at 223–24; see also Memorandum, 84 Fed. Reg. at 55 (explaining that courts have identified merely using a computer as a tool to perform an abstract idea as an example of when a judicial exception has not been integrated into a practical application).
None of the additional limitations provide a meaningful limit on the claimed invention.  Rather, the additional limitations are directed to data gathering and data processing which is an extra-solution activity or intended use.  
Step 2B:
Under step 2B of the 2019 Guidance, the issue is whether the claims adds any specific limitations beyond the judicial exception that, either alone or as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  84 Fed. Reg. at 56; MPEP § 2106.05(d). 
The additional limitations considered here are the same additional limitations considered in step 2A prong II.  The issue is whether the claims as a whole including the additional limitations, as an ordered combination, amount to more than “well-understood, routine, conventional” activity in the field.  In other words, the issue is whether the additional elements in combination (as well as individually) amount to an inventive concept.  
Again, the additional limitations are directed to mere data gathering and data processing which is “well-understood, routine, and conventional” activity in the field.  Thus, the additional limitations alone or in combination do not amount to an inventive concept.  The Examiner takes official notice that labs often include testing rooms such as anechoic chambers with radar absorbing material wherein a test radar with an antenna is used to transmit signals to a radar under test with an antenna in order to compare measurements with expected radiation patterns.  
Moreover, the specification states that the processing unit is connected to a memory unit 24 and to a graphical user interface, GUI, as shown in figure 1.  See Para. 34.  Computers inherently have memory and input device such as a GUI to allow the user to input data, e.g. touchscreen laptops and I-phones.  Thus, the processing unit “lack[s] a nonconventional and non-generic arrangement.”  See WhitServe LLC v. Dropbox Inc., U.S. App. LEXIS 12285 (April 26, 2021).  
As such, the limitations of claims 1 and 11 are well-understood, routine and conventional.  
Dependent claim 2 does not further clarify claim 1 and does not practically limit claim 1. 
Dependent claim 4 is merely describing the structure of the antenna that has already been determined to be used for the purpose of data gathering.
Dependent claim 5 is directed to an image which is considered an output thus considered extra-solution activity.  
Dependent claim 8 does not clarify whether the transceivers are located with the antenna array or radar under test.  Also, the feature of testing in an “anechoic chamber” is simply describing where the test is conducted which would not prevent a person from being able to mentally compare the test image with the measured image.  
Dependent claim 9 is directed to a user interface which is part of the generic computer as discussed supra and is merely used as a tool for inputting data. 
Similarly, dependent claim 10 is directed to memory which is also part of the generic computer used to store data.  
Claim 13 is simply describing the antenna array which has already been determined to be used for mere data configuration and the feature “facilitate … beamforming” is intended use.  
Claim 14 is directed to a digital image that is considered output thus extra-solution activity.  
Dependent claims 2, 4-5, 8-10 and 13-14 either further define the abstract ideas recited in claim 1 or add limitations which recite abstract ideas similar to the ones addressed above.  Therefore, claims 2-21 are rejected under 35 U.S.C. § 101 as being directed to patent-ineligible subject matter.
The Examiner notes that the features of dependent claims 3, 6-7, 12 and 15 cannot practically be performed in the mind.  The mind cannot vary the phase and amplitude of a radiation pattern.  See claims 3 and 13.  The processing a complex image into horizontal and vertical components can be practically performed in the mind.  See claims 6 and 15. Regarding claim 7, the mind cannot be used as a substitute for a lens to focus the radiation pattern.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not clear whether the transceivers and antenna elements as claimed in claim 1 are part of a test antenna or the radar under test.  Even though claim 8 suggests that the antenna elements are separate from the radar under test, it is still unclear whether the transceivers are part of the radar under test or the test antenna.  For example, if the test antenna and radar under test are connected in order to generate the reference pattern then the transceivers would still be considered downstream.
Claim 6 recites the limitation "the complex radio frequency image."  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the frequency lens."  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-10 are rejected for dependency on a rejected base claim 1.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-12 are rejected under 35 U.S.C. 103 as being obvious over Heuel (US 2018/0306903) in view of Swirhun (US 2014/0266866).
As to claims 1 and 11, Heuel teaches a system/method for testing a radar under test comprising: 
an antenna array with a plurality of antenna elements (items 101 or 102 as shown in Fig. 2); 

and a processing unit (Fig. 2 item 108 “Control/Processing Unit”); and 
wherein the processing unit  is configured to communicate the radar under test by transmitting and/or receiving a two dimensional test pattern (Fig 3 steps 1 – steps 2 “generates radar radiation comprising elevation and azimuth . . . Radar sensor antenna receives radar radiation …”) and 
to compare the two dimensional test pattern with a reference pattern (Para. 46 “Step 4 analyzes the radar radiation received directly, without going through any material 3, 103 and the radar radiation received after having gone through a material 3, 103 that influences radar radiation. Based on a measurement without a sensor antenna cover 3, 103 and another measurement with a sensor antenna cover 3, 103, the impact of the cover 3, 103 on the radar radiation emitted from the test antenna is evaluated.”).
Heuel does not say whether each antenna element has its very own transceiver.  
In the same field of endeavor, Swirhun teaches “FIG. 1 is an illustration of an example embodiment of the invention, depicting four radar transceivers 100A, 100B, 100C, and 100D, 
In view of the teachings of Swirhun, it would have been obvious to one of ordinary skill at the time of filing for each antenna to have its own transceiver in order to improve troubleshooting by allowing for each transceiver past to be tested independent of the others thereby improving the overall testing ability of Heuel.  Also, a single faulty transceiver would not render the entire array useless because they would all have their own transceiver.  
As to claim 2, Heuel in view Swirhun teaches the system according to claim 1, wherein the plurality of transceivers are adapted to receive signals from the antenna array and/or transmit signals through the antenna array via each corresponding antenna elements (Para. 46 of Swirhun).
As to claims 3 and 12, Heuel in view of Swirhun teaches the system according to claim 1, wherein the processing unit is further configured to control a gain and a phase of the plurality of transceivers in order to generate the two dimensional test pattern (Heuel Fig. 1 phase shifters items 6 and 12; Swirhun Fig. 3B item 110 “phase control” and items 326 and 328 “Variable Gain”).
In view of the teachings of Swirhun, it would have been obvious to a person having ordinary skill in the art at the time of filing to include gain control in addition to the phase control as taught by Heuel in order to improve signal-to-noise of the signal and to allow for beamforming based on both phase and gain control in order to allow for more diversity thereby improving the ability to steer the beam in more directions.  
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being obvious over Heuel in view of Swirhun and in further view of Herd (US 2007/0210959)
As to claims 4 and 13, Heuel in view of Swirhun teaches the system/method according to claim 1/11, wherein the plurality of antenna elements are (Heuel Fig. 3 step 1 “elevation and azimuth”).
Heuel in view of Swirhun does not say whether the array is two by two.  
Herd teaches a two dimensional array antenna array as shown in Fig. 4B.
In view of the teachings of Heuel, it would have been obvious to a person having ordinary skill in the art to have a two dimensional antenna array because one of ordinary skill understands that a two dimensional array has an improved ability to steer the beam and mitigate aurora clutter thus improving the overall beamforming function.  
Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being obvious over Heuel in view of Swirhun and in further view of Steinberg (US 5,808,962).
As to claims 5 and 14, Heuel in view of Swirhun does not teach the system/method according to claim 1/11, wherein the two dimensional test pattern corresponds to a digital image that results in a radiation pattern in the form of a complex radio frequency image.
In the same field of endeavor, X teaches that The interference results from the pulses existing simultaneously at a point in space. Since the pulses emitted from the array elements are approximately infinite and unvarying in time, the interference that results causes the waveform in the far-field to vary only in the angular dimensions. Thus, Fourier transforms between time and frequency and between the aperture plane and the image plane, as stated above, are useful in reducing the dimensionality of this radiated waveform to a radiation function, R. The resulting radiation pattern is only a function of the angular dimensions and can be represented by a three-dimensional isometric plot (9:39-50).”
In view of the teachings of Steinberg, it would have been obvious to a person having ordinary skill in the art to apply an Fourier (complex) transform and plot the result as an image in order to reduce dimensionality thereby mitigating interference in the angular dimension.  
As to claims 6 and 15, Heuel in view Swirhun teaches the system/method according to claim 1/11, wherein the processing unit is further configured to process the  (Step 1 of Heuel as cited before).
In view of the teachings of Steinberg as discussed in claim 5, it would have been obvious to a person having ordinary skill in the art to apply an Fourier (complex) transform and plot the result as an image in order to reduce dimensionality thereby mitigating interference in the angular dimension.  
Claims 7 and 10 is rejected under 35 U.S.C. 103 as being obvious over Heuel in view of Swirhun and in further view of Kennington (US 2021/0270926) having PCT filed September 13, 2017.  
As to claim 7, Heuel in view of Swirhun does not teach the system according to claim 1, wherein the system further comprises: a radio frequency lens situated between the radar under test and the antenna array.
As to claim 10, Heuel in view of Swirhun is silent as to whether the system according to claim 1, wherein the system further comprises: a memory unit in order to store the two dimensional test pattern, the reference pattern and a history of test results.
In the same field of endeavor, Kennington teaches “during a steering or beam sweeping process to form a stored measured radiation pattern, with some or all of those stored signal strength measurements forming the stored radiation pattern being compared or correlated with 
In view of the teachings of Kennington, it would have been obvious to one of ordinary skill to save one’s work including test results, e.g. strength measurements, measured radiation patterns and stored radiation pattern (reference) in order to perform statistical analysis thereby allowing the user to determine the quality of the tests and/or measurements.  
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Heuel in view of Swirhun and in further view of Kennington and Official Notice.
As to claim 8, Heuel in view of Swirhun does not teach the system according to claim 1, wherein the system further comprises: an anechoic chamber encompassing the antenna array, the radio frequency lens and the radar under test.
In the same field of endeavor, Kennington teaches a Rotman Lens used to pint the beam in more than one desired direction (Para. 104).  
In view of the teachings of Kennington, it would have been obvious to a person having ordinary skill in the art at the time of filing to employ a Rotman lens between the radar under test and the test antenna array in the system as taught by Heuel in view of Swirhun because Rotman lens are known for creating multiple beams without the need for switches or shifters thereby reducing the number of components needed thus saving cost.  
The Examiner takes official notice of anechoic test chambers because said anechoic test chambers are frequency used to provide an interference free place to test radars and antenna because of the use of radar absorbing material to prevent multipath.  As such, it would be 
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Heuel in view of Swirhun and in further view of Official Notice
As to claim 9, Heuel in view of Swirhun is silent with respect to whether the system according to claim 1, wherein the system further comprises: a user interface,
The Examiner takes official notice that processing unit often have user interfaces to allow the user some control over the test including entering inputs.  Thus, it would have been obvious to a person having ordinary skill in the art at the time of filing to include a user interface for the processing unit as taught by Heuel in view of Swirhun in order to provide the user control over the test such as controlling phase/gain thereby allowing the user flexibility with regard to testing.  Often Applicants traverse official notice, but keep in mind that if Applicant uses a keyboard to type a reason to traverse official notice that a keyboard is example of a user interface.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648